Citation Nr: 9922858	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  96-22 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
September 1968.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1995 rating decision  of the Department of 
Veterans Affairs (VA) Regional Office in Houston, Texas (the 
RO) which denied the veteran's claim of entitlement to 
service connection for PTSD.

This case was previously before the Board in November 1997, 
at which time it was remanded for further development of the 
evidence.  As will be described in greater detail below, the 
RO contacted the veteran in October 1998 in order to obtain 
more detailed information concerning alleged stressors during 
service; the veteran did not reply. 

In April 1999, the RO issued a Supplemental Statement of the 
Case which continued to deny the veteran's claim.  The 
veteran's claims folder was then returned to the Board.


FINDINGS OF FACT

1.  The veteran's service personnel records do not 
demonstrate that he engaged in combat; the veteran has no 
awards or decorations denoting engagement in combat with the 
enemy or direct combat participation; and there is no other 
supportive evidence which reflects that he engaged in combat.

2.  The veteran's account of in-service traumatic stressors 
has not been corroborated by the evidence of record and he 
has not provided sufficient details regarding the alleged 
stressors to permit meaningful research.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b) (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to service connection for 
PTSD.  For the sake of clarity, the Board will initially 
describe the factual background of this case.  The relevant 
law and VA regulations will then be reviewed.  Finally, the 
Board will analyze the issue and render a decision.

Factual Background

The veteran's service personnel records show that his 
occupational specialty was truck driver, and that he was 
awarded the Bronze Star Medal, the Vietnam Service Medal and 
the Vietnam Campaign Medal.

The veteran's medical records pertaining to active service 
are not available for review.  The RO contacted the National 
Personnel Records Center (NPRC) and the veteran's reserve 
unit regarding these records.  However, responses from the 
NPRC in March 1985 and July 1986, and the reserve unit in 
March 1986 indicated that there were no such medical records 
of the veteran on file.  Thus, it appears that any such 
records in existence may have been lost or destroyed.

Where service medical records are not available, the Board's 
obligation to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule is heightened.  Pruitt 
v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).

The veteran's available service reserve medical records 
include a September 1974 entrance examination which reflects 
that a psychiatric evaluation of him revealed normal 
findings.  In the accompanying Report of Medical History, the 
veteran indicated that he had not had frequent trouble 
sleeping, depression or excessive worry or nervous trouble of 
any sort.  The remainder of these records are devoid of any 
reports, findings or a diagnosis of a psychiatric disorder.

In November 1984, the veteran was afforded a VA Agent Orange 
examination in connection with his claim of service 
connection for a skin condition.  However, this report also 
show that a mental status examination of him revealed normal 
findings.

Medical records, dated from January 1990 to November 1994, 
from Westlakes Primary Care, P.A., show that the veteran was 
assessed as having depression, anxiety and anxiety attacks 
during this period.  In March 1990, it was noted that he was 
a Vietnam veteran.

In a VA Form 21-4138, dated in June 1995, the veteran 
reported that he had served as a rifleman and small vehicle 
operator in Vietnam from September 1967 to September 1968.  
He indicated that he was part of a convoy which supplied 
troops with ammunition, food and gasoline.  He reported that 
his convoy provided supplies by air during the monsoon 
season.  He asserted that his convoy was frequently subjected 
to rocket and mortar attacks.  He also maintained that he was 
subjected to the smell of human remains during his service in 
Vietnam.  He indicated that he had had dreams and flashbacks 
about his experiences in Vietnam ever since his discharge 
from active service.

On VA psychiatric examination in July 1995, the reported that 
he served in Vietnam from 1967 to 1968.  He described an 
incident wherein four soldiers were killed in a nearby hooch 
after it came under fire in November 1967.  He described 
another incident wherein he returned from guard duty and 
found that his cot riddled had been riddled with bullets 
after his hooch was fired upon.  He asserted that he had had 
a flashback/anxiety attack two and a half years earlier after 
he saw some troops marching.  He reported that he dreamed 
about his Vietnam experiences about two times a week.  He 
also reported that he was detached from others, and that he 
felt nervous, sad, angry and irritable.  The examiner found 
that the veteran's mood was irritable and mildly depressed.  
He was well oriented and his memory was intact.  His 
concentration, thought processes, insight and judgment were 
all normal.  The veteran was diagnosed as having mild PTSD.

In a September 1995 statement, the veteran reported that he 
served in Vietnam from September 1967 to September 1968, and 
that he was in constant danger during this period.  He 
indicated that he served there as a light vehicle operator.  
He then listed the names of soldiers that he had known in 
Vietnam who had been killed or wounded.  He reported that he 
was a gunner in a supply convoy in October 1967.  He 
indicated that this convoy had to avoid landmines and was 
frequently subjected to sniper and mortar attacks.  He 
indicated that some soldiers were killed in a nearby tent 
during a mortar attack in November 1967.  He reported that 
was required to perform guard duty whenever his convoy was 
out in the field.  He described an incident wherein he helped 
some wounded soldiers during a firefight.  He described 
another incident wherein he witnesses a vehicle from an 
incoming convoy hit a landmine.  He indicated that he saw 
many young men get wounded or killed in Vietnam.  He reported 
that his convoy's living area was wiped out by a mortar 
attack in February 1968, and that all of his military records 
were destroyed in this attack.  He indicated that his convoy 
had used helicopters to deliver supplies during the rainy 
season, and that they were frequently subjected to rocket and 
mortar attacks.  He reported that he helped unload the bodies 
of 15 to 20 dead soldiers from a helipad.  He indicated that 
the smell of human remains was something that he would never 
forget.  He reported that, on one occasion, he felt the 
ground shake because of his close proximity to a B-52 air 
strike.

At his September 1996 hearing, the veteran testified that he 
served in Vietnam from October 1966 to September 1968.  He 
reported that he was assigned to the First or Fifth 
Mechanized Headquarters Company during this period.  He 
maintained that he could not remember the date of the 
incident in Vietnam wherein he helped the wounded soldiers, 
and that he could not remember the name of their unit.  He 
also maintained that he could not remember the date when he 
helped unload the bodies of 15 to 20 dead soldiers from the 
helipad.  He indicated that he had served as a light vehicle 
operator, a rifleman and a gunner in Vietnam.  He reported 
that he had not received any treatment for his PTSD since 
1991 or 1992.  He indicated that he experienced flashbacks 
and nightmares about his combat experiences in Vietnam about 
once or twice a week.  He reported that he was startled by 
loud noises and that he spent a lot of time by himself.

The Board remanded this case to the RO for further 
evidentiary development in November 1997.  In essence, the 
Board believed that the veteran's previous statements 
concerning his alleged stressors were not adequate for 
informed research into the incidents reported by the veteran.  
The RO was requested to contact the veteran, who was to 
"provide specific details of the claimed stressful events 
during service" [November 1997 Board decision, page 14] 
[emphasis added by the Board].

In October 1998, the RO sent to the veteran a detailed letter 
asking for the information requested by the Board.  The RO 
quoted from the Board's remand.  No response was received 
from the veteran, and his representatives, in subsequent 
argument, have not explained this omission.

Relevant Law and Regulations

Service connection - in general

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that a 
disability was incurred in aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain chronic disabilities, such as 
psychiatric disorders, if such was manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Notwithstanding the lack of a 
diagnosis of a disorder during service or within one year 
thereafter, service connection may still be granted if all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d) 
(1998); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection for PTSD

For service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R.  3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the U.S. Court of 
Appeals for Veterans Claims (hereinafter, the Court, formerly 
the U.S. Court of Veterans Appeals prior to March 1, 1999) 
set forth the analytical framework and line of reasoning for 
determining whether a veteran was exposed to a recognizable 
stressor during service, which, as discussed above, is an 
essential element in solidifying a claim for service 
connection for PTSD.  In Zarycki, it was noted that, under 
38 U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993).  The determination as to 
whether the veteran "engaged in combat with the enemy" is 
made, in part, by considering military citations that 
expressly denote as much.  Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  However, the Court has recently held that the 
Board may not rely strictly on combat citations or the 
veteran's MOS to determine if he engaged in combat; rather, 
other supportive evidence of combat experience may also be 
accepted.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); West v. Brown, 7 Vet. App. 70, 76 (1994).  If combat 
is affirmatively indicated, then the veteran's lay testimony 
regarding claimed combat-related stressors must be accepted 
as conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996).  
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau, 9 Vet. App. 
at 395-96.; Cohen v. Brown, 10 Vet. App. 128 (1997).

Well grounded claims

Pursuant to 38 U.S.C.A. § 5107(a), "a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Such a claim need not be conclusive, but 
it must be accompanied by supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well-grounded, the record must 
contain three types of competent evidence: (1) evidence of 
the current disability, usually shown by a medical diagnosis; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service, shown by lay or medical evidence; and (3) 
evidence of a nexus between the in-service injury or disease 
and the current disability.  See Epps v. Brown, 9 Vet. App. 
341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996).

Where the determinative issue involves either medical 
etiology or a medical diagnosis, competent medical evidence 
is ordinarily required to fulfill the well-grounded claim 
requirement of 38 U.S.C.A. § 5107(a).  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995).

Analysis

The Board initially has determined that the veteran's claim 
for service connection for PTSD is well grounded pursuant to 
38 U.S.C.A. § 5107(a), as it is plausible under the 
circumstances of this case.  Specifically, the July 1995 VA 
psychological evaluation report showing that he was diagnosed 
as having PTSD, and his account of his in-service stressors 
is sufficient to render his claim well grounded.  Murphy, 
1 Vet. App. at 78, 81; King v. Brown, 5 Vet. App. 19 (1993).

Further, the Board believes that all relevant evidence which 
is available has been obtained with regard to this claim; 
consequently, there is no further VA duty to assist the 
veteran.  As was discussed in greater detail above, VA has 
been unable to verify the veteran's reported stressors 
because of lack of specific information pertaining thereto 
from the veteran.

Determinations regarding service connection are to be based 
on a review of all the evidence of record.  
38 C.F.R. 3.303(a); see Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991).  The Board has the duty to assess the credibility 
and weight of the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1998).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim; if so, 
the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  If the evidence is in support of the claim or 
is in equal balance, the claim is allowed.  See also 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).

The Board notes in this connection the missing active duty 
medical records and the Court's decision in O'Hare, discussed 
supra.  The lack of the veteran's service medical records, 
although regrettable, does not materially alter the Board's 
analysis of the veteran's PTSD claim, because the veteran is 
not claiming that he had PTSD during service or that the 
service medical records would reveal information consistent 
with stressors, such as wounds sustained in combat.

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD, 
including the existence of credible supporting evidence that 
the claimed in-service stressors actually occurred.  The 
Board will focus on whether there is credible evidence 
showing that the claimed in-service stressors actually 
occurred.  

At the outset of this discussion, the Board wishes to make it 
clear that that the veteran's statements pertaining to 
stressors are presumed to be true only for the limited 
purpose of establishing whether the claim is well grounded.  
See King v. Brown, 5 Vet. App. 19, 21 (1993).  The Board has 
the duty to assess the credibility and weight to be given to 
the evidence.  See Madden v. Gober, 125 F3d. 1477 (Fed. Cir. 
1997) and cases cited therein.  In particular, the United 
States Court of Appeals for the Federal Circuit has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden 125 F.3d at 1481.

It is initially observed that the veteran contends that he 
had combat service in Vietnam.  It is undisputed that he 
served in Vietnam and received various awards and decorations 
for his service there.  However, these awards and decorations 
do not establish that he served on combat duty.  Service 
records show that the veteran's occupational specialty was 
truck driver.  There is no official record or other 
corroborative evidence showing that he was exposed to the 
combat that he alleges.  The Board observes that the veteran 
claimed, in a June 1995 statement in support of his claim, 
that his duties included that of "rifleman".  There is no 
official evidence that he served as a rifleman in Vietnam, 
however.

The Board notes that because records such as the veteran's DD 
form 214 were provided by an agency of the U.S. Government, 
reliance upon the original service records is consistent with 
the well-recognized reliance placed by VA upon service 
department determinations.   38 C.F.R. §§  3.203(a), (c) 
(1998); cf. Sarmiento v. Brown, 7 Vet. App. 80, 83 (1994); 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

The veteran has alleged various stressors experienced by him 
in Vietnam, including exposure to mortar and sniper fire, 
having unloaded dead soldiers from a helipad and having had 
comrades wounded or killed.  However, as stated above, his 
statements and testimony cannot, by themselves, as a matter 
of law, establish the occurrence of a non-combat stressor.  
Dizoglio, 9 Vet. App. at 166 (1996).  In order to grant 
service connection for PTSD based on these alleged stressors, 
there must be credible independent evidence to corroborate 
the veteran's statement as to the occurrence of the claimed 
stressors.   Doran, 6 Vet. App. at 288-89.  

The Board finds that the veteran's statements and testimony 
concerning his exposure to combat in Vietnam suffers from 
vagueness and lack of specific detail.  Thus, these events 
have not been described with sufficient specificity so as 
allow verification by the appropriate authority.

In particular, while the veteran's statements reflect that he 
reported that he came under mortar attack in November 1967 
and February 1968, he did not provide specific dates and 
locations of these attacks or any of the other his claimed 
stressors.  The Board also finds that the veteran's testimony 
is equally devoid of specifics; in fact, he testified that he 
could not remember when he helped the wounded soldiers or the 
unit in which they served.  He was also unable to recall the 
date when unloaded the bodies of dead soldiers from the 
helipad.  As such, the veteran's statements and testimony 
lack the specificity which would allow verification of his 
claimed stressors by the appropriate authority.  In addition, 
despite the RO's efforts to assist the veteran, he failed to 
provide the requested information to facilitate further 
inquiries.  Thus, the fact that he has not provided the 
requested information necessary to verify his claimed 
stressors has resulted in the absence of one of the essential 
elements of his claim for service connection for PTSD.

The Board further notes that the veteran has been requested 
to provide additional information regarding his claimed 
stressors.  As noted above, the Board previously remanded 
this case so the RO could make an additional attempt to 
obtain further information regarding the veteran's claimed 
stressors.  At the Board's request, the RO asked the veteran 
as to provide the "who, what, where, and when" of each 
alleged stressor.  However the veteran failed to provide any 
additional information.  

The Board emphasizes that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to his claim is 
not a one-way street, meaning that he cannot sit passively by 
when requested to submit evidence.  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It was incumbent on the veteran to 
provide the RO with the answers to the specifics of his 
alleged stressors.  He failed to do so.

Based on the service personnel records and the lack of any 
supportive evidence of combat experience, the Board 
specifically finds that the veteran did not engage in combat 
and that any statutory presumptions pertaining thereto are 
not applicable in this case.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).

The Board also notes that, in the absence of corroborated 
stressors, the July 1995 VA psychological evaluation report 
cannot be used to establish the occurrence of the veteran's 
claimed in-service stressors.  See Moreau, 9 Vet. App. at 
395-6.

To summarize, the Board has determined that the veteran did 
not engage in combat during service and there is no 
independent evidence to corroborate his statements as to the 
occurrence of the claimed stressors.  Consequently, his claim 
of entitlement to PTSD is denied.  In reaching its decision, 
the Board has considered the matter of resolution of the 
benefit of the doubt in the veteran's favor.  However, it is 
noted that application of the benefit-of-the-doubt rule is 
only appropriate when the evidence is evenly balanced or in 
relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 49, 53-56.  For the reasons stated above, such is not 
the case here, since evidence pertaining to verified 
stressors has not been furnished.


ORDER

Entitlement to service connection for PTSD is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
  The Board notes in passing that the Court's decision in Patton v. West, 12 Vet. App. 272 (1999) is 
inapplicable to this case.  Patton involved an allegation of non combat personal assault as the alleged 
stressor.  The Court noted that certain provisions in VA manual M21-1 applied to such claims.  Such is not 
the situation in this case.

